Citation Nr: 0032985	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  96-13 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for aggravation of 
disability due to malformation and hemorrhage of the pons.

2.  Entitlement to service connection for an anxiety disorder 
with symptoms of post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to September 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise Idaho, and a rating decision dated in May 1998 by VA RO 
in Seattle, Washington.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Correspondence dated February 1994 from the veteran's then-
representative, and additional correspondence from the 
veteran and other sources, indicates that the veteran has 
been in receipt of Social Security disability benefits, 
dating back no later than December 1992.  Given the proximity 
of these records to key events in this matter, it appears 
that these records will likely contain relevant evidence 
pertaining to disabilities for which he is seeking service 
connection.  Under the recent legislation, an effort must be 
made to obtain them. 

Also, the Board notes that the RO has unsuccessfully 
attempted to obtain records of Robert G.R. Lang, M.D., a 
neurosurgeon who has played a substantial role in treatment 
of the veteran.  Records of diagnosis, surgery and treatment 
from the year 1990 were obtained from Dr. Lang.   However, in 
a February 1999 authorization to obtain additional records 
from Dr. Lang, the veteran indicated that records of 
treatment from 1987 to 1999 should be obtained in support of 
his claim.  An envelope from the RO addressed to Dr. Lang in 
March 1999 requesting these records was returned to sender 
for "no such street."  A review of the address to which the 
letter was sent reflects that the RO letter to Dr. Lang was 
addressed to Spokane, Washington, rather than Olympia, 
Washington, and also that while the street name was correct, 
the specific address number on that street was incorrect.  
The Board can not determine from the current record whether 
the RO used a different address based upon information it 
obtained independently of that supplied by the claimant, or 
whether the use of a different address was by inadvertence.  
The RO may wish to clarify how it obtained the address it 
used, if it had an independent (and demonstrably more 
reliable) basis for using that address, however, under the 
new legislation it appears inevitable that that the RO must 
make another attempt at obtaining additional records of 
treatment from Dr. Lang.

Also, the Board notes that in its October 1999 supplemental 
statement of the case, the RO adjudicated the veteran's claim 
for psychiatric disability under a standard that includes the 
requirement of a "clear diagnosis" of PTSD.  The 
regulations were amended on June 18, 1999, and retroactive to 
March 7, 1997, to require "medical evidence diagnosing" 
PTSD rather than a "clear diagnosis" of PTSD.  See 38 
C.F.R. § 3.304(f) (2000).  The new regulations are 
liberalizing regulations more favorable to the veteran's 
claim and should be applied in the present case accordingly.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

With regard to the claim for service connection for 
malformation and hemorrhage of the pons, the claimant has 
specifically alleged that "extreme" aggravation of the 
condition was related to alcohol and drug abuse and a 
"severe" injury in service.  (See for example his statement 
of April 1996.)   The Board must point out that in the event 
there is competent evidence to establish that drug or alcohol 
abuse in service caused an increase in severity of the 
underlying congenital disability, the RO may still have to 
address whether such alcohol and drug abuse constituted 
injury or disease incurred or aggravated "in the line of 
duty" as required by the statute.  38 U.S.C.A. § 1131.  If 
in this particular case there is a determination that there 
is not at least an approximate balance of the positive and 
negative evidence supporting the medical theories of 
entitlement, the question of whether the reported drug and 
alcohol abuse were in the line of duty would be moot and 
would not require further development.  In the same vein, the 
Board notes that the probative weight of favorable or 
unfavorable medical opinion evidence linking aggravation of 
the indisputably congenital disorder to the physical injury 
in service, may be assessed in light of whether the medical 
provider advancing the opinion did or did not address the 
apparently admitted drug and alcohol abuse.    
   
In light of all the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran, which have not been previously 
secured.  With regards to the records of 
treatment of the veteran by Dr. Lang, to 
include treatment for the years from 1987 
until the present time, the veteran 
should specifically address the 
physician's last known address.  The RO, 
in turn, may wish to clarify why it used 
the address it did in its initial query 
in light of the discussion above in 
paragraph one, page five.  It appears 
that in any event the RO must make 
another effort to obtain the records from 
Dr. Lang. 
 
3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  Any 
records received should be associated 
with the claims folder. 

4.  If the RO is unable to obtain any 
such records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  The efforts to obtain any 
records from a Federal department or 
agency (such as the Social Security 
Administration) shall continue until it 
is reasonably certain that such records 
do not exist or that further effort to 
obtain those records would be futile.

5.  The RO should then conduct any 
additional development appropriate in 
light of the newly received evidence and 
in the context of the Veterans Claims 
Assistance Act of 2000, discussed above.

6.  After completion of the above, the RO 
should readjudicate the veteran's claim 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The RO should consider 
the revised regulations pertaining to 
service connection for PTSD.  Also, the 
RO should address all of the veteran's 
contentions.  The veteran has contended 
that he has a congenital disability of 
the brain, aggravated by an inservice 
head injury and inservice alcohol and 
drug abuse, and resulting in neurological 
deficits and an anxiety disorder which 
includes symptoms of PTSD, to a degree 
greater than would be the case had the 
inservice head injury not occurred.  The 
veteran has also contended that he has 
PTSD arising from an inservice assault 
upon him by three servicemen.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



